           Case 1:21-cr-00312-JEB Document 35 Filed 05/27/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :
              v.                                    :      CRIMINAL NO. 21-CR-312-JEB
                                                    :
BRADLEY STUART BENNETT,                             :
                                                    :
                   Defendant.                       :
                                                    :


                      GOVERNMENT=S RESPONSE TO DEFENDANT’S
                       MOTION FOR PRETRIAL RELEASE (Doc. #34)

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this response to Defendant’s Motion for Pretrial

Release (Doc. #34).

        On April 19, 2021, following his self-surrender, Defendant was arrested in the Western

District of North Carolina pursuant to this Court’s arrest warrant issued on March 19, 2021. When

Defendant surrendered, the Government had been looking for Defendant for approximately 20

days and believed that he was intentionally taking steps to avoid detection. The Government did

not know where Defendant had been living and received information that Defendant no longer had

a telephone. Though Defendant identified an address where he had been living, the Pretrial

Services Officer had not verified it. The Government took the position that Defendant posed a

serious risk of flight for which there are no conditions or combination of conditions that will

reasonably assure Defendant’s appearance as required at Defendant’s detention hearing. United

States Magistrate Judge G. Michael Harvey agreed, acknowledging however that this was a

difficult case.


                                                1
          Case 1:21-cr-00312-JEB Document 35 Filed 05/27/21 Page 2 of 2




       Following the detention hearings, counsel for Defendant began working with the

Government to identify conditions which could reasonably assure Defendant’s appearance as

required. Specifically, defense counsel has identified a residence where Defendant will live with

a land line, enabling GPS monitoring.     Counsel also has identified a third-party custodian,

Defendant’s sister, who will assure Defendant’s appearance at all hearings. Defense counsel

further proposed and agreed to home detention.        With these changed circumstances, and

verification from the Pretrial Services Officer, the United States agrees to the combination of

conditions presented in Defendant’s Motion and does not oppose Defendant’s release.

       Date: May 27, 2021

                                                    Respectfully submitted,


                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney


                                             By:    /s/ Monica A. Stump
                                                    Monica A. Stump
                                                    PA Bar No. 90168
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, DC 20530
                                                    Phone: (202) 252-2641




                                               2
